 
EXHIBIT 10.4
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
by and between
 
RAY CARROLL COUNTY GRAIN GROWERS, INC., as Creditor
 
SHOW ME ETHANOL, LLC, as Borrower


DATED AS OF MARCH 31, 2009
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS



     
Page
       
1.
DEFINITIONS.
1
       
2.
SUBORDINATED NOTE.
4
       
2.1.
Subordinated Debt.
4
       
3.
COLLATERAL.
4
       
3.1.
Grant of Security Interest to Creditor.
4
 
3.2.
Leasehold Deed of Trust.
5
 
3.3.
Other Security.
5
       
4.
PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.
6
       
4.1.
Creditor’s Enforcement Rights with Respect to Accounts.
6
 
4.2.
Information.
6
       
5.
REPRESENTATIONS AND WARRANTIES.
7
       
5.1.
Locations.
7
 
5.2.
Organization, Authority and No Conflict.
7
 
5.3.
Names and Trade Names.
7
 
5.4.
Enforceability.
8
       
6.
AFFIRMATIVE COVENANTS.
8
       
6.1.
Maintenance of Records.
8
 
6.2.
Notices.
8
 
6.3.
Insurance.
9
 
6.4.
Collateral.
10
 
6.5.
Taxes.
10
 
6.6.
Intellectual Property.
11
       
7.
DEFAULT.
11
       
7.1.
Payment.
11
 
7.2.
Breach of this Agreement and the Other Loan Documents.
11
 
7.3.
Breaches of Other Obligations.
11
 
7.4.
Breach of Representations and Warranties.
11
 
7.5.
Loss of Collateral.
12
 
7.6.
Levy, Seizure or Attachment.
12
 
7.7.
Bankruptcy or Similar Proceedings.
12
 
7.8.
Appointment of Receiver.
12

 
-i-

--------------------------------------------------------------------------------


 

 
7.9.
Judgment.
12
 
7.10.
Dissolution of Borrower.
12
 
7.11.
Material Adverse Effect.
13
       
8.
REMEDIES UPON AN EVENT OF DEFAULT; APPLICATION OF PROCEEDS.
13
       
8.1.
Acceleration of Liabilities.
13
 
8.2.
Other Rights and Remedies.
13
 
8.3.
Rights and Remedies Cumulative.
14
 
8.4.
Application of Proceeds.
14
       
9.
INTENTIONALLY LEFT BLANK.
14
     
10.
AMENDMENTS.
14
     
11.
INDEMNIFICATION.
15
     
12.
NOTICE.
15
     
13.
CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.
16
     
14.
HEADINGS OF SUBDIVISIONS.
17
     
15.
POWER OF ATTORNEY.
17
     
16.
CONFIDENTIALITY.
18
     
17.
COUNTERPARTS.
18
     
18.
WAIVER OF JURY TRIAL; OTHER WAIVERS.
18
     
19.
STATUTORY NOTICE.
19



-ii-

--------------------------------------------------------------------------------




SECURITY AGREEMENT


THIS SECURITY AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”) made this 31st day of March, 2009 (the “Closing Date”) by and
between Ray-Carroll County Grain Growers, Inc. as Creditor (“Creditor”), and
Show Me Ethanol, LLC, having its principal place of business at 26530 Highway 24
East, Carrollton, MO 64633 (“Borrower”).
 
WITNESSETH:
 
WHEREAS, Borrower has executed a Subordinated Secured Promissory Note in the
original principal sum of $12,000,000.00 of even date herewith in favor of
Creditor (the “Subordinated Note”) and the parties wish to provide security for
Borrower’s obligation in connection therewith on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the Subordinated Note between Borrower and
Creditor, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Borrower, the parties agree as
follows:
 
1.
DEFINITIONS.

 
“Account” shall have the meaning ascribed to such term in the UCC.
 
“Account Debtor” shall have the meaning ascribed to such term in the UCC.
 
“Assignment and Acceptance” shall have the meaning in Section 11 hereof.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or any day on
which banks in Kansas City, Missouri are required or permitted to close.
 
“Chattel Paper” shall have the meaning ascribed to such term in the UCC.
 
“Collateral” shall mean all of the property of Borrower described herein,
together with all other real or personal property of Borrower or any other
Person now or hereafter pledged to Creditor, for the benefit of Creditor and
Lenders, to secure, either directly or indirectly, repayment of any of the
Liabilities.
 
“Creditor” shall mean Ray-Carroll County Grain Growers, Inc.
 
“Deposit Accounts” shall have the meaning ascribed to such term in the UCC.
 
“Documents” shall have the meaning ascribed to such term in the UCC.
 

--------------------------------------------------------------------------------


 
“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrower’s business or facilities
owned or operated by Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.
 
“Equipment” shall have the meaning ascribed to such term in the UCC.
 
“Event of Default” shall have the meaning specified in Section 7 hereof.
 
 “Fixtures” shall have the meaning ascribed to such term in the UCC.
 
“General Intangibles” shall have the meaning ascribed to such term in the UCC.
 
“Goods” shall have the meaning ascribed to such term in the UCC.
 
“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).
 
“Indemnified Party” shall have the meaning specified in Section 14 hereof.
 
“Instruments” shall have the meaning ascribed to such term in the UCC.
 
“Intercreditor Agreement” shall mean that Intercreditor Agreement by and among
FCS Financial, PCA, the Borrower and Creditor dated the date hereof.
 
“Inventory” shall have the meaning ascribed to such term in the UCC.
 
“Investment Property” shall have the meaning ascribed to such term in the UCC.
 
“Leasehold Dead of Trust” shall mean that Missouri Leasehold Deed of Trust,
Assignment of Rents and Security Agreement by and among the trustee named
therein and Borrower as grantor, dated the date hereof.
 
“Liabilities” shall mean the indebtedness owed by Borrower to Creditor pursuant
to the Subordinated Note.
 
2

--------------------------------------------------------------------------------


 
“Loan Documents” shall mean this Agreement, the Subordinated Note, Leasehold
Deed of Trust and all other agreements, instruments and documents, including,
without limitation, guaranties, mortgages, trust deeds, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements,
leases, financing statements, bank account agreements, banking and related
services or cash management agreements and all other writings heretofore, now or
from time to time hereafter executed by or on behalf of Borrower or any other
Person and delivered to Creditor and/or any Lender or to any parent, Affiliate
or subsidiary of Creditor and/or any Lender in connection with the transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.
 
“Material Adverse Effect” shall mean (i) a material adverse change in, or a
material adverse effect on the business, property, assets, operations or
prospects of Borrower as determined by Creditor in its sole discretion,
determined in good faith, (ii) a material impairment of the ability of Borrower
to perform any of its obligations under the Loan Documents as determined by
Creditor in its sole discretion, determined in good faith, (iii) a material
adverse effect upon the Collateral or its value as determined by Creditor in its
sole discretion, determined in good faith, or (iv) a material impairment of the
enforceability or priority of Creditor’s liens upon the Collateral or the
legality, validity, binding effect or enforceability of the Loan Documents as
determined by Creditor in their sole discretion, determined in good faith.
 
“Other Agreements” shall mean the Loan Documents.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.
 
“Proceeds” shall have the meaning ascribed to such term in the UCC.
 
“Register” shall have the meaning set forth in subsection 11(d) hereof.
 
“Senior Loan Agreements” shall mean that certain Construction and Term Loan
Agreement by and among Borrower, FCS Financial, PCA, as administrative Creditor,
and the banks named therein, dated as of March 1, 2007 and that certain
Revolving Creditor Agreement by and between Borrower and FCS Financial, PCA,
dated November 6, 2007, as they may  be amended.
 
“Senior Loan Documents” shall mean the Senior Loan Agreements, the promissory
note evidencing the loan made by the Senior Loan Agreements, a deed of trust in
support of the loan made under the Senior Loan Agreement, and all other
instruments and documents executed and delivered by Borrower, as amended from
time to time, and any renewal and extensions thereof.
 
3

--------------------------------------------------------------------------------


 
“Subordinated Note” in the original principal sum of $12,000,000.00 from
Borrower to Creditor of even date herewith.
 
 “Subsidiary” shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by Borrower, or any partnership, joint venture or
limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower or any partnership of which Borrower is a general partner.
 
“Supporting Obligations” shall have the meaning ascribed to such term in the
UCC.
 
“UCC” shall mean the Uniform Commercial Code as in effect in Missouri from time
to time.
 
2.
SUBORDINATED NOTE.

 
2.1. 
Subordinated Debt.

 
The Liabilities shall be performed in accordance with the provisions of the
Subordinated Note.
 
3.
COLLATERAL.

 
3.1. 
Grant of Security Interest to Creditor.

 
As security for the payment and performance of all Liabilities of Borrower
hereunder and under the Subordinated Note, Borrower hereby assigns to Creditor
and grants to Creditor, a continuing security interest in the following property
of Borrower, whether now or hereafter owned, existing, acquired or arising and
wherever now or hereafter located:
 
(a)           all Accounts and all Goods whose sale, lease or other disposition
by Borrower has given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, Borrower;
 
(b)           all Chattel Paper, Instruments, Documents and General Intangibles
(including, without limitation, all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contract rights, payment intangibles, security interests, security
deposits and rights to indemnification);
 
(c)           all Inventory;
 
4

--------------------------------------------------------------------------------


 
(d)           all Goods (other than Inventory), including, without limitation,
Equipment, vehicles and Fixtures;
 
(e)           all Investment Property;
 
(f)           all Deposit Accounts, bank accounts, deposits and cash;
 
(g)           Commercial Tort Claims;
 
(h)           All Supporting Obligations;
 
(i)           any other property of Borrower now or hereafter in the possession,
custody or control of Creditor or any parent, affiliate or subsidiary of
Creditor, for any purpose (whether for safekeeping, deposit, collection,
custody, pledge, transmission or otherwise); and
 
(j)           all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including,
without limitation, proceeds of all insurance policies insuring the foregoing
property, and all of Borrower’s books and records relating to any of the
foregoing and to Borrower’s business.
 
3.2. 
Leasehold Deed of Trust.

 
In addition to the foregoing Collateral, the Liabilities shall be secured by a
Leasehold Deed of Trust, to be executed, delivered at the time of entry into
this Agreement.
 
3.3. 
Other Security.

 
Creditor, in its sole discretion, without waiving or releasing any obligation,
liability or duty of Borrower under this Agreement or the other Loan Documents
or any Event of Default, may at any time or times hereafter, but shall not be
obligated to, pay, acquire or accept an assignment of any security interest,
lien, encumbrance or claim asserted by any Person in, upon or against the
Collateral.  All sums paid by Creditor in respect thereof and all costs, fees
and expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Creditor shall
constitute Liabilities, payable by Borrower to Creditor on demand.
 
5

--------------------------------------------------------------------------------


 
4.
PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

 
Borrower shall, at Creditor’s request, at any time and from time to time,
authenticate, execute and deliver to Creditor such financing statements,
documents and other agreements and instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary or desirable by
Creditor) and do such other acts and things or cause third parties to do such
other acts and things as Creditor may deem necessary or desirable in its sole
discretion in order to establish and maintain a valid, attached and perfected
security interest in the Collateral in favor of Creditor  to secure payment of
the Liabilities, and in order to facilitate the collection of the
Collateral.  Borrower irrevocably hereby makes, constitutes and appoints
Creditor (and all Persons designated by Creditor for that purpose) as Borrower’s
true and lawful attorney and Creditor-in-fact to execute and file such financing
statements, documents and other agreements and instruments and do such other
acts and things as may be necessary to preserve and perfect Creditor’s security
interest in the Collateral.  Borrower further ratifies and confirms the prior
filing by Creditor of any and all financing statements which identify Borrower
as debtor, Creditor as secured party and any or all Collateral as
collateral.  Borrower shall deliver to Creditor any and all evidence of
ownership of any of the Equipment including, without limitation, certificates of
title and applications of title and shall take all actions and execute all
documents required to cause the security interest of Creditor hereunder to be
noted upon any such certificates of title. Borrower shall indicate on its
records concerning the Collateral a notation, in form satisfactory to Creditor,
of the security interest of Creditor hereunder.  Notwithstanding the foregoing,
Borrower shall not be obligated to record the Creditor on certificates of title
for rolling stock or motor vehicles.
 
4.1.
Creditor’s Enforcement Rights with Respect to Accounts.

 
Creditor may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Liabilities, (i) enforce collection of any of each Borrower’s Accounts or other
amounts owed to Borrower by suit or otherwise; (ii) exercise all of Borrower’s
rights and remedies with respect to proceedings brought to collect any Accounts
or other amounts owed to Borrower; (iii) surrender, release or exchange all or
any part of any Accounts or other amounts owed to Borrower, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder; (iv) sell or assign any Account of Borrower or
other amount owed to Borrower upon such terms, for such amount and at such time
or times as Creditor deems advisable; (v) prepare, file and sign Borrower’s name
on any proof of claim in bankruptcy or other similar document against any
Account Debtor or other Person obligated to Borrower; and (vi) do all other acts
and things which are necessary, in Creditor’s sole discretion, to fulfill
Borrower’s obligations under this Agreement and the other Loan Documents and to
allow Creditor to collect the Accounts or other amounts owed to Borrower.  In
addition to any other provision hereof, Creditor may at any time, after the
occurrence and during the continuance of an Event of Default, at Borrower’s
expense, notify any parties obligated on any of the Accounts to make payment
directly to Creditor of any amounts due or to become due thereunder.
 
4.2. 
Information.

 
Promptly following request therefore by Creditor, Borrower shall deliver to
Creditor such business or financial data, reports, appraisals and projections as
Creditor may reasonably request.
 
6

--------------------------------------------------------------------------------


 
5.
REPRESENTATIONS AND WARRANTIES.

 
Borrower hereby represents and warrants to Creditor, which representations and
warranties (whether appearing in this Section or elsewhere) shall be true at the
time of Borrower’s execution hereof and the closing of the transactions
described herein or related hereto, shall remain true until the repayment in
full and satisfaction of all the Liabilities and termination of this Agreement,
provided, that representations and warranties made as of a particular date shall
be true and correct as of such date.
 
5.1. 
Locations.

 
The offices where Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, Borrower’s principal place of business and
all of Borrower’s other places of business, locations of Collateral and post
office boxes and locations of bank accounts are as set forth in Exhibit A.  The
Collateral, including, without limitation, the Equipment (except any part
thereof which Borrower shall have advised Creditor in writing consists of
Collateral normally used in more than one state) is kept, or, in the case of
vehicles, based, only at the addresses set forth on Exhibit A.
 
5.2. 
Organization, Authority and No Conflict.

 
Borrower is a duly organized, validly existing and in good standing in its state
of organization and duly qualified and in good standing in all states where the
nature and extent of the business transacted by it or the ownership of its
assets makes such qualification necessary or if Borrower is not so qualified,
Borrower may cure any such failure without losing any of its rights, incurring
any liens or material penalties, or otherwise affecting Creditor’s
rights.  Borrower’s state of organization, form of organization and
organizational identification number is set forth on Schedule 5.2
hereto.  Borrower has the right and power and is duly authorized and empowered
to enter into, execute and deliver this Agreement and the other Loan Documents
and perform its obligations hereunder and thereunder.  Borrower’s execution,
delivery and performance of this Agreement and the other Loan Documents does not
conflict with the provisions of the organizational documents of Borrower, any
statute, regulation, ordinance or rule of law, or any agreement, contract or
other document which may now or hereafter be binding on Borrower, except for
conflicts with agreements, contracts or other documents which would not have a
Material Adverse Effect, and Borrower’s execution, delivery and performance of
this Agreement and the other Loan Documents shall not result in the imposition
of any lien or other encumbrance upon any of Borrower’s property under any
existing indenture, mortgage, deed of trust, loan or Creditor agreement or other
agreement or instrument by which Borrower or any of its property may be bound or
affected.
 
5.3. 
Names and Trade Names.

 
Borrower’s name has always been as set forth on the first page of this Agreement
and Borrower uses no trade names, assumed names, fictitious names or division
names in the operation of its business.
 
7

--------------------------------------------------------------------------------


 
5.4. 
Enforceability.

 
This Agreement and the other Loan Documents to which Borrower is a party are the
legal, valid and binding obligations of such Borrower and are enforceable
against Borrower in accordance with their respective terms.
 
6.
AFFIRMATIVE COVENANTS.

 
Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Creditor’s prior written consent waiving
or modifying any of such Borrower’s covenants hereunder in any specific
instance, Borrower covenants and agrees as follows:
 
6.1. 
Maintenance of Records.

 
Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of Borrower’s business activities, in accordance
with sound accounting practices and generally accepted accounting principles
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on Exhibit A.
 
6.2. 
Notices.

 
Borrower shall:
 
(a)           Locations.  Promptly (but in no event less than ten (10) days
prior to the occurrence thereof) notify Creditor of the proposed opening of any
new place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change in the location of
Borrower’s books, records and accounts (or copies thereof), or, if any of the
Collateral consists of Goods of a type normally used in more than one state, the
use of any such Goods in any state other than a state in which Borrower has
previously advised Creditor that such Goods will be used.
 
(b)           Names and Trade Names.  Notify Creditor within ten (10) days of
the change of its name or the use of any trade name, assumed name, fictitious
name or division name not previously disclosed to Creditor in writing.
 
(c)           Default; Material Adverse Effect.  Promptly advise Creditor of the
occurrence of or any event which has a Material Adverse Effect on Borrower, the
occurrence of any Event of Default hereunder or the occurrence of any event
which, if uncured, will become an Event of Default after notice or lapse of time
(or both).
 
8

--------------------------------------------------------------------------------


 
6.3. 
Insurance.

 
Borrower shall:
 
(a)           Keep the Collateral properly housed and insured for the full
insurable value thereof against loss or damage by fire, theft, explosion,
sprinklers, collision (in the case of motor vehicles) and such other risks as
are customarily insured against by Persons engaged in businesses similar to that
of Borrower, and shall maintain business interruption insurance
policies.  Original (or certified) copies of such policies of insurance have
been or shall be, within ninety (90) days of the date hereof, delivered to
Creditor, together with evidence of payment of all premiums therefore, and shall
contain an endorsement, in form and substance acceptable to Creditor, showing
loss under such insurance policies payable to Creditor, for the benefit of
Creditor and Lenders.  Such endorsement, or an independent instrument furnished
to Creditor, shall provide that the insurance company shall give Creditor at
least thirty (30) days written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
Borrower or any other Person shall affect the right of Creditor to recover under
such policy of insurance in case of loss or damage.  In addition, Borrower shall
cause to be executed and delivered to Creditor an assignment of proceeds of its
business interruption insurance policies.  Borrower hereby directs all insurers
under all policies of insurance to pay all proceeds payable thereunder directly
to Creditor.  Borrower irrevocably makes, constitutes and appoints Creditor (and
all officers, employees or Creditors designated by Creditor) as Borrower’s true
and lawful attorney (and Creditor-in-fact) for the purpose of making, settling
and adjusting claims under such policies of insurance, endorsing the name of
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and making all determinations and
decisions with respect to such policies of insurance, provided however, that if
no Event of Default shall have occurred and is continuing, Borrower may make,
settle and adjust claims involving less than $50,000.00 in the aggregate without
Creditor’s consent.
 
(b)           Maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of Borrower with such companies and in such amounts, with such
deductibles and under policies in such form as shall be satisfactory to Creditor
and original (or certified) copies of such policies have been or shall be,
within ninety (90) days after the date hereof, delivered to Creditor, together
with evidence of payment of all premiums therefore; each such policy shall
contain an endorsement showing Creditor on behalf of Lenders as additional
insured thereunder and providing that the insurance company shall give Creditor
at least thirty (30) days written notice before any such policy shall be altered
or canceled.
 
9

--------------------------------------------------------------------------------


 
If Borrower at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay any premium relating
thereto, then Creditor, without waiving or releasing any obligation or default
by Borrower hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Creditor deems advisable upon notice to
Borrower.  Such insurance, if obtained by Creditor, may, but need not, protect
Borrower’s interests or pay any claim made by or against Borrower with respect
to the Collateral.  Such insurance may be more expensive than the cost of
insurance Borrower may be able to obtain on its own and may be cancelled only
upon Borrower providing evidence that it has obtained the insurance as required
above.  All sums disbursed by Creditor in connection with any such actions,
including, without limitation, court costs, expenses, other charges relating
thereto and reasonable attorneys’ fees, shall constitute Loans hereunder, shall
be payable on demand by Borrower to Creditor and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.  At or prior to
closing of this Agreement, Borrower shall deliver to Creditor, certificates (in
form and substance acceptable to Creditor), or such other evidence as may be
satisfactory to Creditor, evidencing the fact that the insurance required by
this Section is in existence.
 
6.4. 
Collateral.

 
Borrower shall keep the Collateral in good condition, repair and order and shall
make all necessary repairs to the Equipment and replacements thereof so that the
operating efficiency and the value thereof shall at all times be preserved and
maintained in all material respects.  Borrower shall permit Creditor and Lenders
to examine any of the Collateral at any time and wherever the Collateral may be
located and, Borrower shall, immediately upon request therefore by Creditor,
deliver to Creditor any and all evidence of ownership of any of the Equipment
including, without limitation, certificates of title and applications of
title.  Borrower shall, at the request of Creditor, indicate on its records
concerning the Collateral a notation, in form satisfactory to Creditor, of the
security interest of Creditor hereunder.
 
6.5. 
Taxes.

 
Borrower shall file all required tax returns and pay all of its taxes when due,
subject to any extensions granted by the applicable taxing authority, including,
without limitation, taxes imposed by federal, state or municipal agencies, and
shall cause any liens for taxes to be promptly released; provided, that Borrower
shall have the right to contest the payment of such taxes in good faith by
appropriate proceedings so long as (a) the amount so contested is shown on
Borrower’s financial statements; and (b) the contesting of any such payment does
not give rise to a lien for taxes.  If Borrower fails to pay any such taxes and
in the absence of any such contest by Borrower, Creditor may (but shall be under
no obligation to) advance and pay any sums required to pay any such taxes and/or
to secure the release of any lien therefore, and any sums so advanced by
Creditor shall constitute Liabilities hereunder, shall be payable by Borrower to
Creditor on demand, and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder.
 
10

--------------------------------------------------------------------------------


 
6.6. 
Intellectual Property.

 
Borrower shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect.
 
7.
DEFAULT.

 
The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrower hereunder:
 
7.1. 
Payment.

 
The failure of Borrower to pay or perform when due or declared due any of the
Liabilities.
 
7.2.
Breach of this Agreement and the Other Loan Documents.

 
The failure of Borrower to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of Borrower under this Agreement
and such failure shall continue for fifteen (15) days; provided that such
fifteen (15) day period shall not apply in the event that (i) such failure is
not capable of being cured within such fifteen (15) day period, (ii) such
failure was the subject of a prior failure within six (6) months prior to the
current failure or (iii) such failure was the result of an intentional breach by
Borrower, or (b) under any of the other provisions of this Agreement or any of
the other Loan Documents.
 
7.3. 
Breaches of Other Obligations.

 
The failure of Borrower to perform, keep or observe (after any applicable notice
and cure period) any of the covenants, conditions, promises, agreements or
obligations of Borrower under the Senior Loan Documents or any other failure of
Borrower to perform, keep or observe (after any applicable notice and cure
period) any of the covenants, conditions, promises, agreements or obligations of
Borrower under any other agreement with any Person if such failure might have a
Material Adverse Effect.
 
7.4. 
Breach of Representations and Warranties.

 
The making or furnishing by Borrower to Creditor of any representation,
warranty, certificate, schedule, report or other communication within or in
connection with this Agreement or the other Loan Documents or in connection with
any other agreement between Borrower and Creditor, which is untrue or misleading
in any material respect as of the date made.
 
11

--------------------------------------------------------------------------------


 
7.5. 
Loss of Collateral.

 
The loss, theft, damage or destruction of, or (except as permitted hereby) sale,
lease or furnishing under a contract of service other than in the ordinary
course of Borrower’s business of, any of the Collateral having a value in excess
of $250,000 in the aggregate for all such events during any year during the term
hereof.
 
7.6. 
Levy, Seizure or Attachment.

 
The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.
 
7.7. 
Bankruptcy or Similar Proceedings.

 
The commencement of any proceedings in bankruptcy by or against Borrower or for
the liquidation or reorganization of Borrower, or alleging that Borrower is
insolvent or unable to pay its debts as they mature, or for the readjustment or
arrangement of Borrower’s debts, whether under the United States Bankruptcy Code
or under any other law, whether state or federal, now or hereafter existing, for
the relief of debtors, or the commencement of any analogous statutory or
non-statutory proceedings involving Borrower; provided, however, that if such
commencement of proceedings against a Borrower is involuntary, such action shall
not constitute an Event of Default unless such proceedings are not dismissed
within forty-five (45) days after the commencement of such proceedings.
 
7.8. 
Appointment of Receiver.

 
The appointment of a receiver or trustee for Borrower, for any of the Collateral
or for any substantial part of Borrower’s assets or the institution of any
proceedings for the dissolution, or the full or partial liquidation, or the
merger or consolidation, of Borrower; provided, however, that if such
appointment or commencement of proceedings against Borrower is involuntary, such
action shall not constitute an Event of Default unless such appointment is not
revoked or such proceedings are not dismissed within forty-five (45) days after
the commencement of such proceedings.
 
7.9. 
Judgment.

 
The entry of any judgment or order against Borrower involving in excess of
$250,000 in the aggregate which remains unsatisfied or undischarged and in
effect for thirty (30) days after such entry without a stay of enforcement or
execution or if any such judgment or order provides equitable relief that has a
Material Adverse Effect on such Borrower.
 
7.10. 
Dissolution of Borrower.

 
The dissolution of Borrower.
 
12

--------------------------------------------------------------------------------


 
7.11. 
Material Adverse Effect.

 
The occurrence of a Material Adverse Effect.
 
8.
REMEDIES UPON AN EVENT OF DEFAULT; APPLICATION OF PROCEEDS.

 
8.1.
Acceleration of Liabilities.

 
Upon the occurrence and during the continuance of an Event of Default, all of
the Liabilities shall immediately and automatically become due and payable,
without notice of any kind.
 
8.2.
Other Rights and Remedies.

 
Upon the occurrence and during the continuance of an Event of Default, Creditor
may exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
of the other Loan Documents.  In particular, but not by way of limitation of the
foregoing, Creditor may, without notice, demand or legal process of any kind,
take possession of any or all of the Collateral (in addition to Collateral of
which it already has possession), wherever it may be found, and for that purpose
may pursue the same wherever it may be found, and may enter onto any of
Borrower’s premises where any of the Collateral may be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of, and Creditor shall have the right to store the
same at any of Borrower’s premises without cost to Creditor.  At Creditor’s
request, Borrower shall, at Borrower’s expense, assemble the Collateral and make
it available to Creditor at one or more places to be designated by Creditor and
reasonably convenient to Creditor and Borrower.  Borrower recognizes that if
Borrower fails to perform, observe or discharge any of its Liabilities under
this Agreement or the other Loan Documents, no remedy at law will provide
adequate relief to Creditor, and agrees that Creditor shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.  Any notification of intended disposition of any of
the Collateral required by law will be deemed to be a reasonable authenticated
notification of disposition if given at least ten (10) days prior to such
disposition and such notice shall (i) describe Creditor and Borrower,
(ii) describe the Collateral that is the subject of the intended disposition,
(iii) state the method of the intended disposition, (iv) state that Borrower is
entitled to an accounting of the Liabilities and state the charge, if any, for
an accounting and (v) state the time and place of any public disposition or the
time after which any private sale is to be made.  Creditor  may disclaim any
warranties that might arise in connection with the sale, lease or other
disposition of the Collateral and has no obligation to provide any warranties at
such time.
 
13

--------------------------------------------------------------------------------


 
8.3.
Rights and Remedies Cumulative.

 
The rights and remedies of Creditor under this Agreement and the other Loan
Documents shall be cumulative.  Creditor shall have all other rights and
remedies not inconsistent herewith as provided in the UCC or the Uniform
Commercial Code as in effect in any other applicable jurisdiction, by applicable
law, or in equity.  No exercise by Creditor of one right or remedy shall be
deemed an election, and no waiver by Creditor of any Event of Default shall be
deemed a continuing waiver.  No delay by Creditor shall constitute a waiver,
election or acquiescence by Creditor.
 
8.4.
Application of Proceeds.

 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, Creditor shall
have the continuing and exclusive right to apply and to reapply any and all
payments received at any time or times after the occurrence and during the
continuance of an Event of Default against the Liabilities in such manner as
Creditor may deem advisable notwithstanding any previous application by Creditor
and the proceeds of any sale of, or other realization upon, all or any party of
the Collateral shall be applied:  first, to all fees, costs and expenses
incurred by or owing to Creditor with respect to this Agreement, the other Loan
Documents or the Collateral; second, to accrued and unpaid interest (including
any interest which but for the provisions of the United States Bankruptcy Code,
would have accrued on such amounts) on the Liabilities; third, to the principal
amount of the Liabilities outstanding; and fourth to any other Liabilities.  Any
balance remaining shall be delivered to Borrower or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.
 
9.
INTENTIONALLY LEFT BLANK.

 
10.
AMENDMENTS.

 
No amendment or waiver of any provision of this Agreement or any of the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Creditor
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no amendment, waiver or consent shall, unless in writing and signed by Creditor,
do any of the following:  (i)  reduce the principal of, or interest on, the
Loans (other than as expressly permitted herein) or any fees hereunder,
(ii) postpone any date fixed for any payment in respect of principal of, or
interest on, the Loan or any fees hereunder, (iii) amend or waive this Section,
except in connection with the financing, refinancing, sale or other disposition
of any asset of Borrower permitted under this Agreement, release or subordinate
any liens in favor of Creditor, for the benefit of Creditor,  on any of the
Collateral and provided further, that no amendment, waiver or consent affecting
the rights or duties of Creditor under this Agreement or any other Loan Document
shall in any event be effective, unless in writing and signed by Creditor.
 
14

--------------------------------------------------------------------------------


 
11.
INDEMNIFICATION.

 
Borrower agrees to defend (with counsel satisfactory to Creditor), protect,
indemnify and hold harmless Creditor, each affiliate or subsidiary of Creditor,
and each of their respective shareholders, members, officers, directors,
managers, employees, attorneys and creditors (each an “Indemnified Party”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature (including, without limitation, the disbursements and the reasonable
fees of counsel for each Indemnified Party in connection with any investigative,
administrative or judicial proceeding, whether or not the Indemnified Party
shall be designated a party thereto), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities laws and regulations,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any other Loan Documents, or any act, event or
transaction related or attendant thereto, the making or issuance and the
management of the Loans or the use or intended use of the proceeds of the Loans;
provided, however, that Borrower shall not have any obligation hereunder to any
Indemnified Party with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party.  To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, Borrower
shall satisfy such undertaking to the maximum extent permitted by applicable
law.  Any liability, obligation, loss, damage, penalty, cost or expense covered
by this indemnity shall be paid to each Indemnified Party on demand, and,
failing prompt payment, shall, together with interest thereon at the highest
rate then applicable to Loans hereunder from the date incurred by each
Indemnified Party until paid by Borrower, be added to the Liabilities and be
secured by the Collateral.  The provisions of this Section shall survive the
satisfaction and payment of the other Liabilities and the termination of this
Agreement.
 
12.
NOTICE.

 
All notices, demands and other communications relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt request), overnight courier, electronic mail
(at such email addresses as Borrower or Creditor, as applicable, may designate
to each other in accordance herewith), or telecopy, as the case may be, at its
address set forth below:
 
If to Borrower:
Show Me Ethanol, LLC
26530 Highway 24 East
Carrollton, MO 64633
Attn:  General Manager

 
15

--------------------------------------------------------------------------------


 
with copies to:
Bryan Cave LLP
3500 One Kansas City Place
1200 Main Street
Kansas City, Missouri 64105
Attn:  Laurence Frazen
Fax No.:  816-374-3300
   
If to Creditor:
Ray-Carroll County Grain Growers, Inc.
Highway 10 West
P.O. Box 158
Richmond, MO 64085
Attention:  Mike Nordwald
   
with copies to:
Stinson Morrison Hecker LLP
1201 Walnut, Suite 2900
Kansas City, MO  64106
Attn:  Mark Carder
Fax No.:  816-691-3415

 
Each party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties.  All notices or demands sent in accordance with this Section, other
than notices by Creditor in connection with enforcement rights against the
Borrower or Collateral under the provisions of the Uniform Commercial Code,
shall be deemed received (i) with respect to notices sent by first-class,
registered or certified mail, on the date of actual receipt (or refusal), (ii)
with respect to notices sent by overnight courier, on the date of actual receipt
or refusal and (iii) with respect to notices sent by electronic mail or
telecopy, upon confirmation of receipt thereof.  Borrower acknowledges and
agrees that notices sent by Creditor in connection with exercise of enforcement
rights against Collateral under the provisions of the Uniform Commercial Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telecopy or any other method set forth
above.
 
13.
CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

 
This Agreement and the other Loan Documents are submitted by Borrower to
Creditor for their acceptance or rejection at Creditor’s principal place of
business as an offer by Borrower to borrow monies from Creditor now and from
time to time hereafter, and shall not be binding upon Creditor under or become
effective until accepted by Creditor on behalf of Lenders, in writing, at said
place of business.  If so accepted by Creditor, this Agreement and the other
Loan Documents shall be deemed to have been made at said place of
business.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED AND
CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF MISSOURI AS TO INTERPRETATION,
ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS,
INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER
CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF MISSOURI, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS
LOCATED.  If any provision of this Agreement shall be held to be prohibited by
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or remaining provisions of this Agreement.
 
16

--------------------------------------------------------------------------------


 
To induce Creditor to accept this Agreement, Borrower irrevocably agrees that,
subject to Creditor’s sole and absolute election, ALL ACTIONS OR PROCEEDINGS IN
ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING
SITUS WITHIN THE CITY OF CARROLLTON, STATE OF MISSOURI.  BORROWER HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS
LOCATED WITHIN SAID CITY AND STATE.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY
LITIGATION BROUGHT AGAINST BORROWER BY CREDITOR IN ACCORDANCE WITH THIS SECTION.
 
14.
HEADINGS OF SUBDIVISIONS.

 
The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.
 
15.
POWER OF ATTORNEY.

 
Borrower acknowledges and agrees that its appointment of Creditor as its
attorney and Creditor-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Liabilities are satisfied and paid in full and this Agreement is terminated.
 
17

--------------------------------------------------------------------------------


 
16.
CONFIDENTIALITY.

 
Borrower and Creditor hereby agree to use commercially reasonable efforts to
assure that any and all information relating to Borrower which is (i) furnished
by Borrower to Creditor (or to any affiliate of Creditor); and (ii) non-public,
confidential or proprietary in nature, shall be kept confidential by Creditor or
such affiliate in accordance with applicable law; provided, however, that such
information and other Creditor information relating to Borrower may be
distributed by such party to such party’s directors, officers, employees,
attorneys, affiliates, assignees, participants, auditors, Creditors and
regulators, to Creditor and upon the order of a court or other governmental
agency having jurisdiction over Creditor such affiliate, to any other party.  In
addition such information and other Creditor information may be distributed by
Creditor to potential assignees of any portion of the Liabilities, provided,
that such potential assignee agrees to follow the confidentiality requirements
set forth herein.  Borrower and Creditor further agree that this provision shall
survive the termination of this Agreement.
 
17.
COUNTERPARTS.

 
This Agreement, any of the other Loan Documents and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.
 
18.
WAIVER OF JURY TRIAL; OTHER WAIVERS.

 
(a)       BORROWER AND CREDITOR EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTUOUS CONDUCT BY BORROWER OR CREDITOR OR WHICH, IN ANY WAY, DIRECTLY
OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG BORROWER AND
CREDITOR.
 
(b)       Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.
 
(c)       Borrower hereby waives the benefit of any law that would otherwise
restrict or limit Creditor or any affiliate of Creditor in the exercise of its
rights, which is hereby acknowledged and agreed to, to set-off against the
Liabilities, without notice at any time hereafter, any indebtedness, matured or
unmatured, owing by Creditor or such affiliate of Creditor to Borrower.
 
(d)       BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY CREDITOR OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL, PROVIDED, THAT IN THE EVENT THAT CREDITOR SEEKS TO ENFORCE ITS
RIGHTS HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, CREDITOR SHALL PROVIDE
BORROWER WITH SUCH NOTICES AS ARE REQUIRED BY LAW.
 
18

--------------------------------------------------------------------------------


 
(e)       Creditor’s failure, at any time or times hereafter, to require strict
performance by Borrower of any provision of this Agreement or any of the other
Loan Documents shall not waive, affect or diminish any right of Creditor
thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver by Creditor of an Event of Default under this Agreement or
any default under any of the other Loan Documents shall not suspend, waive or
affect any other Event of Default under this Agreement or any other default
under any of the other Loan Documents, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character.  No delay
on the part of Creditor in the exercise of any right or remedy under this
Agreement or any other Loan Documents shall preclude other or further exercise
thereof or the exercise of any right or remedy.  None of the undertakings,
agreements, warranties, covenants and representations of Borrower contained in
this Agreement or any of the other Loan Documents and no Event of Default under
this Agreement or default under any of the other Loan Documents shall be deemed
to have been suspended or waived by Creditor unless such suspension or waiver is
in writing, signed by a duly authorized officer of Creditor, as required herein,
and directed to Borrower specifying such suspension or waiver.
 
19.
INTERCREDITOR AGREEMENT.

 
Notwithstanding any to contrary herein, the priority of the security interests
granted to Creditor herein and the enforcement of those security interests by
Creditor are subject to the terms of the Intercreditor Agreement.
 
20.
STATUTORY NOTICE.

 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THIS PROMISSORY NOTE OR ANY LOAN DOCUMENT.  TO PROTECT
YOU (BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THOSE WRITINGS, WHICH
ARE THE COMPLETE AND EXCLUSIVE STATEMENTS OF THE AGREEMENTS BETWEEN US, EXCEPT
AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
 
[Signature page follows]
 
19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
BORROWER:
 
SHOW ME ETHANOL, LLC, a Missouri limited liability company
   
By 
 

Print Name: 
 

Title 
 




--------------------------------------------------------------------------------


 
CREDITOR:
RAY-CARROLL COUNTY GRAIN GROWERS, INC.
   
By 
 



2

--------------------------------------------------------------------------------




EXHIBIT A — BUSINESS AND COLLATERAL LOCATIONS


Attached to and made a part of that certain Security Agreement of even date
herewith among SHOW ME ETHANOL, LLC, a Missouri limited liability company
(“Borrower”) and Ray-Carroll County Grain Growers, Inc., as Creditor.
 
A.
Business locations (please indicate which location is the principal place of
business and at which locations originals and all copies of books, records and
accounts are kept).

 
1. Show Me Ethanol, LLC, P. O. Box 9, 26530 E. Highway 24, Carrollton, Missouri
64633
 
B.
Other locations of Collateral (including, without limitation, warehouse
locations, processing locations, consignment locations) and all post office
boxes.  Please indicate the relationship of such location to Borrower (i.e.
public warehouse, processor, etc.).

 
 
1.
Borrower:
N/A

 
C.
Bank Accounts:

 

 
Bank (with address)
 
Account Number
 
Type of Account
           
1.  Borrower:
FCS Financial
Three City Place Drive
Suite 870
 
St Louis, MO 63141
 
 
1178302700
 
DDA
   (i)
Bank Midwest, NA
1111 Main St
Kansas City, MO 64105
 
5406000673
 
DDA

 

--------------------------------------------------------------------------------




SCHEDULE 5.2
 
State of organization:
Missouri
   
Form of organization:
Limited liability company
   
Organizational identification number:
LC0712521




--------------------------------------------------------------------------------


 